 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10
 
 
ABINGTON BANK AMENDED AND RESTATED


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 

--------------------------------------------------------------------------------


 
 

 
ARTICLE I - DEFINITIONS
       
1.1
Beneficiary                                                                                                         
1
1.2
Change in
Control                                                                                                         
1
1.3
Compensation                                                                                                         
1
1.4
Employer                                                                                                         
1
1.5
Participant                                                                                                         
1
1.6
Plan                                                                                                         
2
1.7
Plan
Committee                                                                                                         
2
1.8
Retirement
Date                                                                                                         
2
1.9
Separation from
Service                                                                                                         
2
       
ARTICLE II - ELIGIBILITY AND PARTICIPATION
       
2.1
Conditions of
Eligibility                                                                                                         
2
2.2
Commencement of
Participation                                                                                                         
2
2.3
Additional
Compensation                                                                                                         
2
       
ARTICLE III - RETIREMENT BENEFITS
       
3.1
Retirement
Benefit                                                                                                         
3
3.2
Determination of Retirement
Benefit                                                                                                         
3
3.3
Payment of Retirement
Benefits                                                                                                         
3
3.4
Change in Control
Benefit                                                                                                         
3
       
ARTICLE IV - DEATH BENEFITS
       
4.1
Participant’s Death Following
Retirement                                                                                                         
3
4.2
Participant’s Death Prior to
Retirement                                                                                                         
3
4.3
Death of
Beneficiary                                                                                                         
4
       
ARTICLE V - PLAN ADMINISTRATION
       
5.1
Plan
Committee                                                                                                         
4
5.2
Claim                                                                                                         
4
5.3
Denial of
Claim                                                                                                         
4
5.4
Review of
Claim                                                                                                         
4
5.5
Final
Decision                                                                                                         
4
       
ARTICLE VI - PARTICIPANT’S RIGHTS
       
6.1
Participant’s
Rights                                                                                                          
5
6.2
Spendthrift
Provision                                                                                                          
5
6.3
Plan Not An Employment
Agreement                                                                                                          
5
6.4
Protective
Provisions                                                                                                          
5
       
ARTICLE VII - MISCELLANEOUS
       
7.1
Termination of
Plan                                                                                                          
5
7.2
Inurement                                                                                                          
6
7.3
Amendments and
Modifications                                                                                                          
6
7.4
Governing
Law                                                                                                          
6

 
 

--------------------------------------------------------------------------------


 
ABINGTON BANK AMENDED AND RESTATED


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


    Abington Savings Bank, doing business as Abington Bank (the “Bank”),
previously entered into a certain Supplemental Executive Retirement Plan
effective as of October 16, 2002 (the “Prior SERP”).  This Plan amends and
restates the Prior SERP in its entirety as hereinafter set forth in order to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including the final regulations issued by the
Internal Revenue Service in April 2007, with none of the benefits payable under
this Plan to be deemed grandfathered for purposes of Section 409A of the
Code.  The Plan has been and shall continue to be operated in compliance with
Section 409A of the Code.  The provisions of the Plan shall be construed to
effectuate such intentions.  This Plan as amended and restated shall be
effective as of November 28, 2007.


The purpose of the Plan is to provide those officers of the Bank who are listed
in Appendix A, which is attached hereto, with supplemental retirement benefits
in order to provide them with a reasonable level of retirement income which will
assist them in maintaining an appropriate standard of living in retirement.  The
Plan is also intended to encourage and induce the participating officers to
remain in the Bank’s employ until they attain the retirement age of 65.


ARTICLE I -- DEFINITIONS


For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases and terms shall have the indicated meanings:


1.1           Beneficiary.  A person or entity designated in accordance with
Article IV of this Plan to receive benefits upon the death of a Participant.


1.2           Change in Control.  Change in Control shall mean a change in the
ownership of Abington Bancorp, Inc. (the “Company”) or the Bank, a change in the
effective control of the Company or the Bank or a change in the ownership of a
substantial portion of the assets of the Company or the Bank, in each case as
provided under Section 409A of the Code and the regulations thereunder.
 
1.3           Compensation.  The average of a Participant’s base compensation
for the highest three (3) calendar years during the ten (10) full calendar years
immediately preceding the Participant’s Separation from Service or Change in
Control, as applicable (excluding bonus, commissions, if any, and expense
allowances), without reduction for compensation deferred pursuant to any
retirement plan (qualified or non-qualified) maintained by the Employer.


1.4           Employer.  For purposes of this Plan, the Employer is Abington
Bank, a Pennsylvania chartered savings bank.


1.5           Participant.  An employee of the Employer who is eligible to
participate in the Plan and approved by the Board of Directors of the Employer
and who is a member of a select group of management or highly compensated
employees within the meaning of Section 201(2) of the Employee Retirement Income
Security Act of 1974, as amended.


-1-

--------------------------------------------------------------------------------


1.6           Plan.  This Supplemental Executive Retirement Plan as adopted by
the Employer and as may be hereafter amended.


1.7           Plan Committee.  A committee of not less than three members of the
Board of Directors of the Employer, which shall be appointed by the Board of
Directors of the Employer to administer this Plan.


1.8           Retirement Date.  The date on which a Participant reaches
sixty-five (65) years of age.


1.9           Separation from Service.  “Separation from Service” means a
termination of a Participant’s services (whether as an employee or as an
independent contractor) to the Company and the Bank.  Whether a Separation from
Service has occurred shall be determined in accordance with the requirements of
Section 409A of the Code based on whether the facts and circumstances indicate
that the Company, the Bank and the Participant reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Participant would perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period.
 


ARTICLE II -- ELIGIBILITY AND PARTICIPATION


2.1           Conditions of Eligibility.  Eligibility to become a Participant in
this Plan will be determined by the Board of Directors of the Employer.  Such
determination shall be conclusive and binding upon all persons.


2.2           Commencement of Participation.  The Employer or the Plan Committee
shall notify each employee who is eligible to participate in the Plan of his
eligibility to participate in this Plan.  Eligible employees shall become
Participants in this Plan as of the effective date of the Prior Plan or upon
becoming eligible to participate in this Plan, as the case may be.  Each
employee who becomes a Participant in this Plan shall complete such forms as are
reasonably required by the Plan Committee for Plan participation.


2.3           Additional Compensation.  A Participant shall receive the benefits
provided for herein in addition to any compensation paid to or benefits provided
to the Participant.  Except as otherwise provided herein, nothing in this Plan
shall be construed as limiting, varying or reducing any provision or benefit to
a Participant, a Participant’s estate or Beneficiaries pursuant to any
employment agreement, any retirement plan, including any qualified pension or
profit sharing plan, any health, disability or life insurance policies or any
other agreement between the Employer and the Participant.


-2-

--------------------------------------------------------------------------------


ARTICLE III -- RETIREMENT BENEFITS


3.1           Retirement Benefit.  If a Participant has a Separation from
Service on or after the Retirement Date, the Employer will pay to the
Participant an annual retirement benefit (“Retirement Benefit”), determined
pursuant to Section 3.2 hereof, payable pursuant to the provisions of Section
3.3 hereof, for ten (10) consecutive years.


3.2           Determination of Retirement Benefit.  A Participant’s annual
Retirement Benefit  shall be an amount, determined as of such Participant’s
Retirement Date, equal to fifty (50%) percent of the Participant’s Compensation.


3.3           Payment of Retirement Benefits.  The Retirement Benefit payable to
a Participant upon such Participant’s Separation from Service, pursuant to the
provisions of Section 3.1 hereof, shall be payable in the form of equal
quarterly installment payments (“Quarterly Payments”) for ten (10) consecutive
years beginning on the first day of the first full calendar quarter following
the lapse of six months after a Participant’s Separation from Service.  All
subsequent Quarterly Payments shall be paid on the first day of each subsequent
calendar quarter.


3.4           Change in Control Benefit.  Upon the occurrence of a Change in
Control, a Participant will become one hundred percent (100%) vested in all
amounts then accrued for his benefit under the Plan as of the date of such
Change in Control (the “Vested Benefit”).  If a Participant has a Separation
from Service after a Change in Control, the Employer will pay to the Participant
the Vested Benefit in a single lump sum cash payment, as such amount may be
increased during the period commencing on the date of the Change in Control and
ending on the date of the Separation from Service based on the Participant’s
Compensation, with such payment to be made on the first day of the month
following the lapse of six months after the Participant’s Separation from
Service.


ARTICLE IV -- DEATH BENEFITS


4.1           Participant’s Death Following Retirement.  If a Participant dies
following a Separation from Service and while receiving a Retirement Benefit,
but prior to the payment of forty (40) Quarterly Payments, the Employer shall
pay to the Beneficiary or Beneficiaries designated in writing by such
Participant (or to the Participant’s estate if the Participant fails to so
designate a Beneficiary or Beneficiaries) the remaining retirement benefits
until the Participant and such Beneficiary or Beneficiaries  or estate have
received a total of forty (40) Quarterly Payments.


4.2           Participant’s Death Prior to Retirement.  If a Participant dies
after age sixty-five (65) but prior to a Separation from Service with the
Employer, the Employer shall pay to the Beneficiary or Beneficiaries designated
in writing by such Participant (or to the Participant’s estate if the
Participant fails to so designate a Beneficiary or Beneficiaries) the Retirement
Benefit provided for in Section 3.1.  For purposes hereof, the date of death
shall be deemed the date of the Participant’s retirement.  The Retirement
Benefits shall be payable in the form of equal quarterly installment payments
for ten (10) consecutive years beginning with the first day of the first full
quarter following the Participant’s death.  If a Participant dies while employed
by the Employer prior to age sixty-five (65), the Employer shall pay the present
value of the aggregate retirement benefit accrued by the Employer as of the date
of the Participant’s death to the Beneficiary or Beneficiaries designated in
writing by the Participant (or to the Participant’s estate if the Participant
fails to so designate a Beneficiary or Beneficiaries), with such lump sum
payment to be made within seventy-five (75) days of such death.


-3-

--------------------------------------------------------------------------------


4.3           Death of Beneficiary.  In the event of death of a Beneficiary who
is receiving a Retirement Benefit in installments pursuant to Section 4.1 or
4.2, the remaining benefit to which such Beneficiary was entitled at the time of
such Beneficiary’s death shall continue to be payable to the beneficiary or
beneficiaries, designated in writing by such Beneficiary, on a form to be
submitted by such Beneficiary to the Plan Committee (or to the Beneficiary’s
estate if the Beneficiary fails to so designate a beneficiary or beneficiaries).


ARTICLE V -- PLAN ADMINISTRATION


5.1           Plan Committee.  This Plan and all matters related hereto shall be
administered by the Plan Committee.  The Plan Committee will interpret the
provisions of this Plan and shall determine all questions arising in the
administration, eligibility, interpretation and application of this Plan.  Any
such determination by the Plan Committee shall be conclusive and binding on all
persons and shall be consistently and uniformly applied to all persons similarly
situated.  The Plan Committee shall engage the services of such independent
actuaries and administrative personnel as it deems appropriate to administer the
Plan.


5.2           Claim.  Any person claiming a benefit, requesting an
interpretation or ruling under this Plan, or requesting information under the
Plan shall present the request, in writing, to the Plan Committee, which shall
respond in writing as soon as practicable.


5.3           Denial of Claim.  If the claim or request is denied, the written
notice of denial shall state the reason for denial, with specific reference to
the Plan provisions on which the denial is based and a description of any
additional material or information required.


5.4           Review of Claim.  Any person whose claim or request is denied or
who has not received a response within 90 days may (within 60 days thereafter)
request review by notice given in writing to the Plan Committee.  Such request
for review must state the specific reasons, including any Plan provisions, upon
which such request for review is based.  The claim or request shall be reviewed
by the Plan Committee.


5.5           Final Decision.  The decision on review shall normally be made
within 60 days.  If an extension of time is required, the claimant shall be
notified within 60 days and the time limit shall be 120 days.  The decision
shall be in writing and shall state the reason and the relevant Plan
provisions.  All decisions on review shall be final and bind all parties
concerned.


-4-

--------------------------------------------------------------------------------


 
ARTICLE VI -- PARTICIPANT’S RIGHTS


6.1           Participant’s Rights.  The rights of a Participant or a
Participant’s Beneficiaries to benefits under this Plan shall be solely those of
an unsecured creditor of the Employer.  Any insurance policy or other asset
acquired or held by, or on behalf of, the Employer or funds allocated by the
Employer in connection with the liabilities assumed by the Employer pursuant to
this Plan shall not be deemed to be held under any trust for the benefit of a
Participant or Participant’s Beneficiaries or to be security for the performance
of the Employer’s obligations pursuant hereto, but shall be and remain a general
asset of the Employer.


6.2           Spendthrift Provision.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be non-assignable
and non-transferrable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferrable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.


6.3           Plan Not An Employment Agreement.  This Plan shall not be deemed
to constitute an employment agreement between the parties hereto nor shall any
provision hereof restrict the right of the Employer to discharge a Participant
as an employee of the Employer or restrict a Participant’s right to terminate
his employment.


6.4           Protective Provisions.  A Participant will cooperate with the
Employer by furnishing any and all information requested by the Employer in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Employer may deem necessary and taking such other action as
may be requested by the Employer.  If a Participant makes any material
misstatement of information or nondisclosure of medical history, then a
Participant shall not be considered as having been a Participant in the Plan.


ARTICLE VII -- MISCELLANEOUS


7.1           Termination of Plan.  The Employer, upon written notice to a
Participant, shall have the right, at any time, to terminate this Plan;
provided, however, that if a termination of the Plan occurs following a Change
in Control, then no such termination shall adversely affect the rights of a
Participant to his Vested Benefit.  Such termination shall become effective when
authorized by the Board of Directors of the Employer and written notice is given
to a Participant.  Upon termination of this Plan, (1) those Participants then
receiving Retirement Benefits pursuant to the provisions of Article III, (2)
those Beneficiaries receiving benefits pursuant to the provisions of Article IV,
and (3) those Participants entitled to receive a Vested Benefit following a
Change in Control pursuant to Section 3.4 of the Plan shall have a continued
right to receive such benefits in accordance with this Plan.  Other Participants
who are not then receiving Retirement Benefits will not be entitled to any
benefits pursuant to this Plan.


-5-

--------------------------------------------------------------------------------


7.2           Inurement.  This Plan shall be binding upon and shall inure to the
benefit of the Employer and each Participant hereunder and their respective
heirs, executors, administrators, successors and assigns.


7.3           Amendments and Modifications.  This Plan may be changed or altered
by a written instrument signed by the Employer and shall become effective upon
written notification to the Participants; provided, however, that following a
Change in Control, no such amendment shall adversely affect the rights of a
Participant to his Vested Benefit as of the date of such amendment.


7.4           Governing Law.  This Plan is made pursuant to, and shall be
governed by, the laws of the Commonwealth of Pennsylvania, in all respects,
including matters of construction, validity and performance.


IN WITNESS WHEREOF, the Employer has adopted this Supplemental Executive
Retirement Plan the day and year first written above.
 

   ABINGTON BANK            By:  /s/ Robert J. Pannepacker, Sr.      Robert J.
Pannepacker, Sr.     Chairman, Compensation Committee

 


-6-

--------------------------------------------------------------------------------


Appendix A


To the Abington Bank


Amended and Restated Supplemental Executive Retirement Plan


Effective Date : October 16, 2002, and subsequently
amended and restated as of November 28, 2007






 
1.
 
2.
 
3.
 
4.
Robert W. White
 
Edward W. Gormley
 
Jack J. Sandoski
 
Frank Kovalcheck



 
 
 


 






A-1

--------------------------------------------------------------------------------





















